—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Bucaria, J.), entered April 7, 1997, as granted those branches of the defendants’ motion which were for summary judgment dismissing the causes of action to recover damages based on common-law negligence and Labor Law § 200.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The defendants were entitled to summary judgment dismissing the causes of action to recover damages based on common-law negligence and Labor Law § 200. It is undisputed that the plaintiff John Taylor’s employer was aware of the alleged dangerous condition. Therefore, any duty on the part of the defendants as owners of the premises was discharged (see, Storm v New York Tel., 270 NY 103, 109; see also, Brown v Consolidated Edison Co., 39 AD2d 539; Alesi v City of New *496York, 9 AD2d 236, 243, affd 12 NY2d 703). Bracken, J. P., Copertino, Joy and McGinity, JJ., concur.